Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/25/22 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 13 have been amended to recite “the first position corresponds to a central position on the case body”. The scope of this limitation is unclear. What exactly is the “central position” of the case body? How big or small is this area/region/portion of the case? How exactly do the platform and accessory relate to this portion of the case body? Do they exist only in that area/region/portion of the case? Do they also extend outside of this area/region/portion of the case? For the purpose of examination, this limitation is interpreted such that a platform and accessory that include portions thereof that cover a central area/region/portion of the case, even if they also include portions thereof that do not cover this central area/region/portion of the case or extend beyond a central area/region/portion of the case are considered to be in the “first position” as claimed.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 6, 8, 12-15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow et al. (US 2014/0228082 A1).
Regarding claim 1, Morrow discloses a slidable accessory system comprising: a case body (110) configured to accommodate a portable electronic device (portable electronic device not currently claimed in combination), the case body having a case length and two tracks (114) spanning from a track top and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body (see Figures 2A and 2B); a platform (125) having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms (123) each of which is adapted to slidably engage within a corresponding one of the two tracks; and an accessory (121) attached to the top side of the platform, wherein the platform and accessory are movable along the two tracks between at least a first position (fully installed position shown in Figures 3 and 4) and a second position (not shown, but a position where the platform and accessory are slid down, almost off of, but still on, the case), wherein the first position corresponds to a central position on the case body (a central portion of the case is covered by the platform and accessory), and wherein the slidable accessory system is configured to accommodate a further accessory in the first position when the platform and accessory are in the second position (when slid down and almost off of the case, the out-of-the-way platform and accessory would certainly allow a further accessory, not currently claimed in combination, to be located in the first position).
Regarding claim 2, Morrow discloses the slidable accessory system of claim 1, wherein the engaging arms (123) are disposed on opposing ends of the elongated length of the platform as broadly claimed (see Figure 2B).
Regarding claim 3, Morrow discloses the slidable accessory system of claim 1, wherein the two tracks (114) are disposed on opposing side surfaces of the case body as broadly claimed (See Figure 2A).  
Regarding claim 5, Morrow discloses the slidable accessory system of claim 1, wherein the platform is configured to engage to and disengage from the case body from the bottom of the case body (see Figures 3 and 4).
Regarding claim 6, Morrow discloses the slidable accessory system of claim 5, wherein the track top defines a maximum height (proximate 116) along the case length to which the platform can be slid up from the bottom of the case body while engaged in the two tracks.
Regarding claim 8, Morrow discloses the slidable accessory system of claim 1, wherein the two tracks further comprise at least one termination (proximate 116) configured to align the platform with a corresponding at least one feature (corresponding portion / surface area / section) of the portable electronic device.
Regarding claim 12, Morrow discloses the slidable accessory system of claim 1, wherein the two tracks are disposed on a back surface of the case body (see Figure 2A).
Regarding claim 13, Morrow discloses a platform (125) for a slidable accessory system for a portable electronic device, the platform comprising: an elongated length having a top side and bottom side; and two engaging arms (that form 123) disposed on opposing sides (left and right end portions are “sides” as broadly claimed) of the elongated length, each of the engaging arms being adapted to slidably engage within a corresponding one of two tracks spanning along a case length of a case body (neither the tracks nor the case currently being claimed in combination), wherein an accessory (121) is attached (via 129) to the top side of the elongated length.
Regarding claim 14, Morrow discloses the platform of claim 13, wherein the engaging arms (that form 123) are disposed on opposing ends (left and right ends) of the elongated length of the platform (see Figure 2B).
Regarding claim 15, Morrow discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on opposing side surfaces of the case body. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 17, Morrow discloses the platform of claim 13, wherein the platform is configured to engage to and disengage from the case body from a case bottom along which the two tracks are open to receive the two engaging arms. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 21, Morrow discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on a back surface of the case body. Again, neither the tracks nor the case are currently being claimed in combination.
7.	Claims 1-5, 7, 12-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 5,755,367 A).
Regarding claim 1, Yamada discloses a slidable accessory system comprising: a case body (1) configured to accommodate a portable electronic device (inherent electronic components within), the case body having a case length and two tracks (1a) spanning from a track top and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body (see Figures); a platform (2) having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms (2a) each of which is adapted to slidably engage within a corresponding one of the two tracks; and an accessory (7) attached to the top side of the platform, wherein the platform and accessory are movable along the two tracks between at least a first position (fully installed position shown in Figure 2B) and a second position (not shown, but a position where the platform and accessory are slid down, almost off of, but still on, the case), wherein the first position corresponds to a central position on the case body (a central portion of the case is covered by the platform and accessory), and wherein the slidable accessory system is configured to accommodate a further accessory in the first position when the platform and accessory are in the second position (when slid down and almost off of the case, the out-of-the-way platform and accessory would certainly allow a further accessory, not currently claimed in combination, to be located in the first position).
Regarding claim 2, Yamada discloses the slidable accessory system of claim 1, wherein the engaging arms (2a) are disposed on opposing ends of the elongated length of the platform (see Figure 2B).
Regarding claim 3, Yamada discloses the slidable accessory system of claim 1, wherein the two tracks (1a) are disposed on opposing side surfaces of the case body (see Figures).
Regarding claim 4, Yamada discloses the slidable accessory system of claim 3, wherein the elongated length of the platform extends across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks (see Figures).
Regarding claim 5, Yamada discloses the slidable accessory system of claim 1, wherein the platform is configured to engage to and disengage from the case body from the bottom of the case body (see Figure 2A and col. 2 lines 43-55).
Regarding claim 7, Yamada discloses the slidable accessory system of claim 1, wherein the two tracks further comprise one or more detents (1b) each of which is configured to provide a point of increased slide resistance.
Regarding claim 12, Yamada discloses the slidable accessory system of claim 1, wherein the two tracks are disposed on a back surface of the case body (everything other than the front surface/face being considered the “back surface” as broadly claimed, including the sides with the tracks).
Regarding claim 13, Yamada discloses a platform (2) for a slidable accessory system for a portable electronic device, the platform comprising: an elongated length having a top side and bottom side; and two engaging arms (2a) disposed on opposing sides of the elongated length, each of the engaging arms being adapted to slidably engage within a corresponding one of two tracks spanning along a case length of a case body (neither the tracks nor the case currently being claimed in combination), wherein an accessory (7) is attached to the top side of the elongated length.
Regarding claim 14, Yamada discloses the platform of claim 13, wherein the engaging arms are disposed on opposing ends of the elongated length of the platform (see Figures).
Regarding claim 15, Yamada discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on opposing side surfaces of the case body. Again, neither the tracks nor the case are currently being claimed in combination.
Regarding claim 16, Yamada discloses the platform of claim 15, wherein the elongated length of the platform is configured to extend across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 17, Yamada discloses the platform of claim 13, wherein the platform is configured to engage to and disengage from the case body from a case bottom along which the two tracks are open to receive the two engaging arms. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 21, Yamada discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on a back surface of the case body. Again, neither the tracks nor the case are currently being claimed in combination. 
8.	Claims 1-6, 8, 12-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 4,887,753 A).
Regarding claim 1, Allen discloses a slidable accessory system comprising: a case body (16) configured to accommodate a portable electronic device (inherent electronic components within), the case body having a case length and two tracks (18) spanning from a track top (proximate 13) and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body (see Figure 1); a platform (10) having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms (32) each of which is adapted to slidably engage within a corresponding one of the two tracks; and an accessory (22/26) attached to the top side of the platform, wherein the platform and accessory are movable along the two tracks between at least a first position (not shown, but a position where the platform and accessory are slid further along the tracks toward a top of the case so as to be centrally located on the case, as permitted by the track structure) and a second position (as shown in Figures 1-3), wherein the first position corresponds to a central position on the case body (a central portion of the case is covered by the platform and accessory), and wherein the slidable accessory system is configured to accommodate a further accessory in the first position when the platform and accessory are in the second position (when in the second position as shown in Figures 1-3, the central part of the case is exposed to accept a further accessory, not currently being claimed in combination).
Regarding claim 2, Allen discloses the slidable accessory system of claim 1, wherein the engaging arms (32) are disposed on opposing ends of the elongated length of the platform (see Figures).
Regarding claim 3, Allen discloses the slidable accessory system of claim 1, wherein the two tracks (18) are disposed on opposing side surfaces of the case body (see Figures).
Regarding claim 4, Allen discloses the slidable accessory system of claim 3, wherein the elongated length of the platform extends across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks (see Figures).
Regarding claim 5, Allen discloses the slidable accessory system of claim 1, wherein the platform is configured to engage to and disengage from the case body from the bottom of the case body (see Figures).
Regarding claim 6, Allen discloses the slidable accessory system of claim 5, wherein the track top defines a maximum height (proximate 13, see Figure 1) along the case length to which the platform can be slid up from the bottom of the case body while engaged in the two tracks.
Regarding claim 8, Allen discloses the slidable accessory system of claim 1, wherein the two tracks further comprise at least one termination (proximate 13) configured to align the platform with a corresponding at least one feature (corresponding portion / surface area / section) of the portable electronic device.

Regarding claim 12, Allen discloses the slidable accessory system of claim 1, wherein the two tracks are disposed on a back surface of the case body (everything other than the front surface/face being considered the “back surface” as broadly claimed, including the sides with the tracks).
Regarding claim 13, Allen discloses a platform (10) for a slidable accessory system for a portable electronic device, the platform comprising: an elongated length having a top side and bottom side; and two engaging arms (32) disposed on opposing sides of the elongated length, each of the engaging arms being adapted to slidably engage within a corresponding one of two tracks spanning along a case length of a case body (neither the tracks nor the case currently being claimed in combination), wherein an accessory (22/26) is attached to the top side of the elongated length.
Regarding claim 14, Allen discloses the platform of claim 13, wherein the engaging arms are disposed on opposing ends of the elongated length of the platform (see Figures).
Regarding claim 15, Allen discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on opposing side surfaces of the case body. Again, neither the tracks nor the case are currently being claimed in combination.
Regarding claim 16, Allen discloses the platform of claim 15, wherein the elongated length of the platform is configured to extend across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 17, Allen discloses the platform of claim 13, wherein the platform is configured to engage to and disengage from the case body from a case bottom along which the two tracks are open to receive the two engaging arms. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 21, Allen discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on a back surface of the case body. Again, neither the tracks nor the case are currently being claimed in combination.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US 8,560,031 B2) in view of Allen (US 4,887,753 A).
Regarding claim 1, Barnett discloses a case body (4) configured to accommodate a portable electronic device (see Title) and an accessory (1/2). Barnett discloses several ways of attaching the accessory to the case (see Figures 2, 12A, 12B and claims 5, 7, and 8), none of which involve the case having two tracks spanning from a track top and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body; and accessory being attached to the case via a platform having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms each of which is adapted to slidably engage within a corresponding one of the two tracks. The particular attachment means between the accessory and the case is not critical to the Barnett invention (see claim 1). Allen teaches that it was already known in the art for an accessory (belt clip) to be attached to a case where the case has two tracks (18) spanning from a track top (proximate 13) and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body; the accessory (belt clip) being attached to the case via a platform (20) having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms (32) each of which is adapted to slidably engage within a corresponding one of the two tracks. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the accessory of Barnett to the case of Barnett utilizing any known accessory-to-case attachment design, in this case a platform with arms and case tracks, as taught by Allen. Regarding the new claim language, in this modified Barnett system, the platform and accessory are movable along the two tracks (as taught by Allen) between at least a first position (where the platform and accessory would by fully installed and cover a central portion of the case) and a second position (where the platform and accessory are slid along the tracks to a position almost off of, but still on, the case), wherein the first position corresponds to a central position on the case body (a central portion of the case is covered by the platform and accessory), and wherein the slidable accessory system is configured to accommodate a further accessory in the first position when the platform and accessory are in the second position (when in the second position, the central part of the case is exposed to accept a further accessory, not currently being claimed in combination).
Regarding claim 2, Barnett as modified above would include the slidable accessory system of claim 1, wherein the engaging arms are disposed on opposing ends of the elongated length of the platform, as taught by Allen.
Regarding claim 3, Barnett as modified above would include the slidable accessory system of claim 1, wherein the two tracks are disposed on opposing side surfaces of the case body, as taught by Allen.
Regarding claim 4, Barnett as modified above would include the slidable accessory system of claim 3, wherein the elongated length of the platform extends across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks, as taught by Allen.
Regarding claim 5, Barnett as modified above would include the slidable accessory system of claim 1, wherein the platform is configured to engage to and disengage from the case body from the bottom of the case body, as taught by Allen.
Regarding claim 6, Barnett as modified above would include the slidable accessory system of claim 5, wherein the track top defines a maximum height along the case length to which the platform can be slid up from the bottom of the case body while engaged in the two tracks, as taught by Allen.
Regarding claim 8, Barnett as modified above would include the slidable accessory system of claim 1, wherein the two tracks further comprise at least one termination configured to align the platform with a corresponding at least one feature of the portable electronic device, as taught by Allen.
Regarding claim 9, Barnett as modified above would include the slidable accessory system of claim 1, wherein the accessory comprises a grip accessory adapted to be removably coupled to the platform (via 12,16 as taught by Barnett), the grip accessory comprising: an accessory body (2 of Barnett) including a first end, a second end, and a longitudinal axis, the second end of the accessory body being operably coupled with the platform, the accessory body being movable between an expanded configuration and a collapsed configuration; and a button (1 of Barnett) operably coupled with the first end of the accessory body.  
Regarding claim 10, Barnett as modified above would include the slidable accessory system of claim 9, wherein the accessory body further includes a release mechanism (12/16 of Barnett) adapted to releasably couple the accessory body with the platform.  
Regarding claim 11, Barnett as modified above would include the slidable accessory system of claim 9, wherein the accessory body and the button cooperate to define a storage receptacle (see storage space shown in Figure 2 of Barnett).  
Regarding claim 12, Barnett as modified above would include the slidable accessory system of claim 1, wherein the two tracks are disposed on a back surface of the case body, as taught by Allen (everything other than the front surface/face being considered the “back surface” as broadly claimed, including the sides with the tracks)
Regarding claim 13, Barnett as modified above would include a platform (as taught by Allen) for a slidable accessory system for a portable electronic device, the platform comprising: an elongated length having a top side and bottom side; and two engaging arms (as taught by Allen) disposed on opposing sides of the elongated length, each of the engaging arms being adapted to slidably engage within a corresponding one of two tracks spanning along a case length of a case body (neither the tracks nor the case currently being claimed in combination), wherein an accessory (that of Barnett) is attached to the top side of the elongated length.
Regarding claim 14, Barnett as modified above would include the platform of claim 13, wherein the engaging arms are disposed on opposing ends of the elongated length of the platform, as taught by Allen.
Regarding claim 15, Barnett as modified above would include the platform of claim 13, capable of use on a case wherein the two tracks are disposed on opposing side surfaces of the case body. Again, neither the tracks nor the case are currently being claimed in combination.
Regarding claim 16, Barnett as modified above would include the platform of claim 15, wherein the elongated length of the platform is configured to extend across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 17, Barnett as modified above would include the platform of claim 13, wherein the platform is configured to engage to and disengage from the case body from a case bottom along which the two tracks are open to receive the two engaging arms. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 18, Barnett as modified above would include the platform of claim 13, wherein the accessory comprises a grip accessory adapted to be removably coupled to the platform (via 12/16 of Barnett), the grip accessory comprising: an accessory body (2 of Barnett) including a first end, a second end, and a longitudinal axis, the second end of the accessory body being operably coupled with the platform, the accessory body being movable between an expanded configuration and a collapsed configuration; and a button (1 of Barnett) operably coupled with the first end of the accessory body.  
Regarding claim 19, Barnett as modified above would include the platform of claim 18, wherein the platform comprises a release mechanism (12/16 of Barnett) adapted to releasably couple the accessory body with the platform.  
Regarding claim 20, Barnett as modified above would include the platform of claim 18, wherein the accessory body and the button cooperate to define a storage receptacle (see storage space shown in Figure 2 of Barnett).
Regarding claim 21, Barnett as modified above would include the platform of claim 13, capable of use on a case wherein the two tracks are disposed on a back surface of the case body. Again, neither the tracks nor the case are currently being claimed in combination. 
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US 8,560,031 B2) in view of Allen (US 4,887,753 A) as applied above, further in view of Yamada (US 5,755,367 A).
Regarding claim 7, Barnett as modified above would include the slidable accessory system of claim 1, but so far fails to include wherein the two tracks further comprise one or more detents each of which is configured to provide a point of increased slide resistance. The tracks as taught by Allen include a top termination (proximate 13) but no detents along the tracks as claimed. Yamada teaches that it was already known in the art to provide the tracks like those of the modified Barnett system with track detents (1b) in order to hold the sliding part in a fixed position in the track (see col. 2 line49-52). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the tracks of the modified Barnett system with detents, the motivation being to allow a user to fix the position of the platform along the tracks, as taught by Yamada.
Response to Arguments
12.	Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. With respect to all references, Applicant has argued that they each fail to teach the new claim limitations. Examiner notes that the newly added claim limitations positively recite two positions, which all of the prior art devices are capable of achieving, as set forth in the individual rejections above, and only functionally recite a further accessory. As such, the applied prior art does not need to actually teach a further accessory and needs only be capable of receiving a further accessory in the manner functionally claimed, which they are, as set forth in the individual rejections above.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	7/11/22